NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 19-3305
                                    ______

                           LAMONT ZAMICHIELI,
                                       Appellant

                                       v.

    PENNSYLVANIA DEPARTMENT OF CORRECTIONS; CHCA WILLIAM
    NICHOLSON; PA-C NATALIE D. AUSTIN; CRNP LORI RIDINGS; UNIT
MANAGER TINA STALEY; MR. SPIKER, Block Counselor; MEDICAL DIRECTOR
  MIKE HICE; C/O LIPTAK, Block Officer; C/O PRICE; CCPM KAREN SOKOL,
Program Review Committee; MARK DIALESANDRO, DSCS; DAN CARO, Major of
  Unit Management and other unknown employees responsible whose names are not
known at this time; SUPERINTENDENT ROBERT GILMORE; TRACY SHAWLEY,
       Grievance Coordinator, Superintendent Assistant, *ROBERT VALLEY

                 (*Dismissed pursuant to Court’s 4/23/21 Order)
                                 ___________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                    (District Court Civil No. 2-17-cv-00742)
                  District Judge: Honorable Cynthia R. Eddy
                                 ____________

                           Argued on April 29, 2021
                               ____________

            Before: PHIPPS, NYGAARD, and ROTH, Circuit Judges.


                            (Filed: March 14, 2022)

                                 ____________
James S. Ballenger
Jennifer Elchisak [ARGUED]
Virginia Oat [ARGUED]
University of Virginia Law School
580 Massie Road
Charlottesville, VA 22903

              Counsel for Appellants

Josh Shapiro, Attorney General
Anthony T. Kovalchick [ARGUED]
Daniel B. Mullen
Office of Attorney General of Pennsylvania
1251 Waterfront Place, Mezzanine Level
Pittsburgh, PA 15222

              Counsel for Appellee Pennsylvania Department of Corrections

Alex R. Ferrante [ARGUED]
Alan S. Gold
Gold & Ferrante
716 North Bethlehem Pike, Suite 208
Lower Gwynedd, PA 19002

              Counsel for Appellees Austin, Ridings, and Hice

                                       ____________

                                         OPINION*
                                       _____________


NYGAARD, Circuit Judge.

       Lamont Zamichieli appeals the District Court’s grant of summary judgment for

defendant-appellees in this suit alleging that they violated his civil rights during his




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
incarceration in the Pennsylvania Department of Corrections (“PA DOC”).1 We will

affirm the summary judgment on his claim that they retaliated against him for filing

grievances. But as to Zamichieli’s allegation that he fell down the stairs and had a seizure

because he was housed on the upper tier with deliberate indifference to his epilepsy, we

will affirm only to the extent that the District Court entered judgment on his claims

seeking redress for appellees’ failure to accommodate his request for a lower-tier cell

assignment. As for his claims alleging that appellees’ deliberate indifference to his

documented seizure disorder caused his fall and seizure, we will reverse and remand.

I.     Zamichieli’s Claims Based on his Housing, Fall, and Seizure

       Zamichieli claims that appellees housed him on the top tier of SCI Greene despite

knowing that, as an epileptic, he needed to be housed on the lower tier, and that

appellees’ deliberate indifference to that serious medical need caused him to fall while

walking down the stairs and have a seizure. Based on those allegations, he sued the PA

DOC, ten prison officials, and four medical staff for violating the Americans with

Disabilities Act, the Rehabilitation Act, and the Eighth Amendment.

       The District Court rejected those claims on summary judgment. The Court mostly

addressed Zamichieli’s claims in terms of appellees’ failure to timely move him to lower

tier status and reasoned that, because Zamichieli did not file a grievance until after his fall



1
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343, and the parties
consented to a Magistrate Judge’s exercise of that jurisdiction in accordance with 28
U.S.C. § 636(c)(1). This Court has appellate jurisdiction under 28 U.S.C. § 1291. We
review the District Court’s grant of summary judgment de novo. Renchenski v. Williams,
622 F.3d 315, 324 (3d Cir. 2010).

                                              3
and seizure, he failed to exhaust administrative remedies as required by the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). The Court also held that, to the

extent Zamichieli claimed appellees were deliberately indifferent to his epilepsy before

his fall and seizure, those claims failed because he “failed to set forth sufficient facts that

the medical treatment he received [from medical staff] was inappropriate, let alone that

[prison officials] were aware of any such inappropriateness, and failed to properly

address the situation.” JA 39 n.6.

       Zamichieli now argues that the District Court erred because he could not, and

therefore need not, exhaust administrative remedies before he fell and had a seizure. He

also contends that he adduced sufficient facts for a reasonable factfinder to determine that

appellees’ deliberate indifference to his epilepsy caused him to fall down the stairs and

have a seizure. He is, for the most part, correct.

       A.     Administrative Exhaustion

       SCI Greene housed Zamichieli on the upper tier for about six weeks, despite a PA

DOC Physician’s Order, issued earlier at another PA DOC facility, to house him on the

ground level for medical reasons. He alleges that he asked appellees, many times, orally

and in writing, to have him moved to the lower tier because of the danger that upper-tier

housing and regular staircase use posed to him as a person with a seizure disorder.

       Zamichieli admitted in his deposition, however, that before he fell and had a

seizure, he did not submit a formal request for accommodation pursuant to PA DOC




                                               4
Policy Number DC-ADM 006,2 which governs requests for accommodations in the PA

DOC system, nor an official grievance pursuant to PA DOC’s general grievance policy,

DC-ADM 804,3 complaining about his upper-tier housing. The District Court therefore

correctly entered judgment against Zamichieli on his unexhausted claims for an

accommodation.

      Zamichieli’s claims related to his fall and seizure are different. After he exhibited

signs of a seizure on February 13, 2017, the prison arranged for him to move to the lower

tier the next day. While making that move, Zamichieli fell down the stairs and had a

seizure. One day later, February 15, he filed a grievance pursuant to PA DOC’s general

grievance policy, DC-ADM 804, complaining that he fell down the stairs and had a

seizure because he had been housed on the upper tier despite his Physician’s Order for

ground level housing and his repeated requests to several appellees to be moved to the

lower tier. CHCA Nicholson issued an Initial Review Response on March 7, upholding

the grievance to the extent Zamichieli was placed on the wrong tier but denying that it

was deliberate: “An error was made in placing you on the upper tier, however it was not a

malicious, intentional act to cause you harm in any way.” JA 301. Zamichieli appealed to

the Facility Manager on March 9, and SCI Greene received that appeal on March 13.




2
 Available at https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/006%
20Reasonable%20Accommodations%20for%20Inmates%20with%20Disabilities.pdf.
3
 Available at https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/804%
20Inmate%20Grievances.pdf.

                                             5
Facility Manager Robert D. Gilmore issued an Appeal Response, echoing the results of

the Initial Review Response, on April 14.

       DC-ADM 804, Procedures Manual § 2(A)(2)(d) states, in relevant part,

              The Facility Manager/designee shall:

                    (1) notify the inmate using the Facility Manager’s Appeal
                        Response (Attachment 2-B) of his/her decision within 15
                        working days of receiving the appeal;
              ...

                    (4) the Facility Manager/designee may authorize an extension of
                        up to ten additional working days if the investigation of the
                        appeal is ongoing. If an extension is necessary, the inmate
                        shall be advised in writing using the Extension Form
                        (Attachment 1-E)[.]

       More than fifteen working days elapsed between SCI Greene receiving

Zamichieli’s grievance appeal on March 13 and Facility Manager Robert D. Gilmore

issuing his Appeal Response on April 14, and there is no evidence in the record that an

extension was authorized or that Zamichieli was notified via an Extension Form. “[A]s

soon as a prison fails to respond to a properly submitted grievance or appeal within the

time limits prescribed by its own policies, it has made its administrative remedies

unavailable and the prisoner has fully discharged the PLRA’s exhaustion requirement.”

Shifflett v. Korszniak, 934 F.3d 356, 365 (3d Cir. 2019). As SCI Greene failed to timely

respond to Zamichieli’s appeal in accordance with its own policies, it made the third and

final step of DC-ADM 804’s grievance process unavailable, and Zamichieli fully

discharged the PLRA’s exhaustion requirement for claims based on his fall and seizure.



                                               6
       The District Court thus erred in finding that Zamichieli did not exhaust his claims

related to his fall and seizure.

       B.      Genuine Disputes of Material Fact

       The record raises genuine disputes of material fact about the merits of whether any

of the appellees were deliberately indifferent to Zamichieli’s epilepsy and whether their

deliberate indifference caused him to fall down the stairs and have a seizure.4

       “To overcome a motion for summary judgment, a plaintiff [alleging deliberate

indifference] ‘must come forward with evidence from which it can be inferred that the

defendant-officials were . . . knowingly and unreasonably disregarding an objectively

intolerable risk of harm.’” Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 259 (3d

Cir. 2010) (omission in original) (quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 132

(3d Cir. 2001)). “An inmate who is proceeding pro se is in a decidedly difficult position

from which to generate ‘record evidence’ on his behalf. Under these circumstances, his

affidavits are about the best that can be expected from him at the summary judgment

phase of the proceedings.” Giles v. Kearney, 571 F.3d 318, 326 (3d Cir. 2009) (cleaned

up).




4
  Zamichieli can prove his fall-related claims by establishing defendants’ deliberate
indifference. See Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (“Prison officials
violate an inmate’s Eighth Amendment rights when they are deliberately indifferent to an
inmate’s serious medical need.”); S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729
F.3d 248, 261, 263 (3d Cir. 2013) (“[A] showing of deliberate indifference may satisfy a
claim for compensatory damages under § 504 of the RA and § 202 of the ADA.”).

                                             7
       Zamichieli testified at deposition that he told appellees Block Officers Price and

Liptak, Unit Manager Tina Staley, Block Counselor Mr. Spiker, and Physician Assistant

(“PA”) Natalie D. Austin about his need to be moved to the lower tier. He testified that

PA Austin knew he had a seizure disorder because she saw in his file that he was being

treated with seizure medication. And he testified that he sent several appellees, including

Corrections Health Care Administrator (“CHCA”) William Nicholson and Medical

Director Mike Hice, request slips asking to be moved to the lower tier.

       But the record contains more than Zamichieli’s uncounseled deposition testimony

that he told seven of the appellees about his need to be moved to the lower tier. In support

of his motion for summary judgment in the District Court, Zamichieli produced two such

written requests addressed to several appellees: a Form DC-135A, Inmate’s Request to

Staff Member, dated January 5, 2017, about a week after he was first housed on the upper

tier, addressed to CHCA Nicholson and cc’ed to Block Counselor Spiker and Unit

Manager Staley among others; and a DC-500 Sick Call Request form dated January 10,

2017. Aff. Attach. 1, ECF No. 129-1 at 43–44 (Dec. 7, 2018).5 The record also includes

the PA DOC Physician’s Order recommending that he be housed on the ground level for

medical reasons; appellee CHCA Nicholson’s statements in his Initial Review Response

that Zamichieli “did have a lower bunk / lower tier order from the medical department as

of 3/21/15,” and “[i]t is a well-known practice that all inmates with documented seizure




5
 ECF Number cites are to the District Court docket, Zamichieli v. PA DOC, 2:17-cv-
00742-CRE (W.D. Pa.), unless otherwise noted.

                                             8
disorders are to be housed on lower bunk / lower tier status,” JA 301; and the PA DOC’s

interrogatory responses stating “if an inmate is an epileptic, they are routinely placed on a

bottom bunk on a bottom floor to prevent possible injuries from having a seizure while

on a top bunk or up the stairs,” that “[i]f a certain housing restriction is suggested, that

information is in the computer but not why it was suggested,” and “[d]efendants are

aware that unit managers and security managers have access but are not aware if line staff

do,” JA 218–19.

               Whether a prison official had the requisite knowledge of a
       substantial risk is a question of fact subject to demonstration in the usual
       ways, including inference from circumstantial evidence, and a factfinder
       may conclude that a prison official knew of a substantial risk from the very
       fact that the risk was obvious. For example, if an Eighth Amendment
       plaintiff presents evidence showing that a substantial risk of inmate attacks
       was longstanding, pervasive, well-documented, or expressly noted by
       prison officials in the past, and the circumstances suggest that the
       defendant-official being sued had been exposed to information concerning
       the risk and thus ‘must have known’ about it, then such evidence could be
       sufficient to permit a trier of fact to find that the defendant-official had
       actual knowledge of the risk.

Farmer v. Brennan, 511 U.S. 825, 842–43, 114 S.Ct. 1970, 1981–82 (1994) (cleaned up).

       The record contains considerable evidence showing that Zamichieli’s serious

medical need to be housed on the lower tier, and the substantial risks associated with that

need, were documented and expressly noted by prison officials in the past. The record

also contains evidence and circumstances suggesting that several appellees were exposed

to information concerning that risk. Taken together, such evidence could lead a

reasonable jury to conclude that one or more appellees knew that Zamichieli was




                                               9
epileptic and had a serious medical need to be housed on the lower tier, lest he be at

substantial risk of falling down the stairs or having a seizure.

       The record also contains genuine issues of material fact about which appellees

could have ensured that Zamichieli was housed on the lower tier, either when he arrived

at SCI Greene or soon after. In an interrogatory response, PA DOC stated that “when an

inmate is brought into the facility, they are assessed and if special housing considerations

are needed they are documented at that time[,]” and “[h]ousing recommendations are

made by medical. Actual bed assignments are entered by unit staff.” JA 218, 228. But it

does not identify which unit staff is directly responsible for cell assignments. And

appellee CHCA Nicholson’s Initial Review Response to Zamichieli’s grievance stated “I

assure you that the medical department did not receive any written requests from you or

this human error would have been corrected,” and “[a]ny of the staff that you notified of

this error would have been able to correct it, if you notified them in writing.” JA 301. It is

difficult to believe that prison officials could not, without a written request to do so,

reassign a known epileptic inmate to housing that comported with the inmate’s extant PA

DOC Physicians Order and eliminated the substantial risk that the inmate would fall or

have a seizure while walking up or down the stairs. But even if that were the case,

Zamichieli both testified that he submitted written requests to several appellees and

produced two of those requests.

       Those facts, taken together, could lead a reasonable jury to conclude that one or

more of the appellees could have ensured Zamichieli had medically appropriate housing.



                                              10
Further explication of what each specific appellee knew and was able to do is best

resolved by thorough fact examination.

       And if a reasonable jury could conclude that one or more appellees knew that

Zamichieli should have been housed on the lower tier, and that those appellees were able

to have him assigned to the lower tier but did not do so, it follows that a reasonable jury

could infer that appellees’ failure to have him housed on the lower tier was deliberate.

Appellee CHCA Nicholson stated in his Initial Review Response that Zamichieli’s

placement on the upper tier “was not a malicious, intentional act to cause you harm in

any way.” JA 301. But that is merely one defendant’s self-serving assertion of his and his

fellow defendants’ states of mind, which a reasonable jury may disbelieve due to

evidence supporting the contrary inference. See, e.g., Rose v. Clark, 478 U.S. 570, 581,

106 S. Ct. 3101, 3107–08 (1986) (citations omitted) (“No one doubts that the trial court

properly could have instructed the jury that it could infer malice from respondent's

conduct. Indeed, in the many cases where there is no direct evidence of intent, that is

exactly how intent is established.”). The evidence in the record, reasonably construed in

the light most favorable to Zamichieli, supports the inference that one or more of the

appellees knew of and chose to disregard an objectively intolerable risk of harm to

Zamichieli, such that summary judgment for appellees on that point is inappropriate.

       Finally, it bears noting that Zamichieli’s claims related to his fall and seizure can

take the form of any of several similar theories of liability. They could be based on the

initial decision to house Zamichieli on the upper-tier upon his release into the general

population at SCI Greene despite his documented medical housing recommendation.

                                             11
They could be based on the subsequent decision to keep him on the upper tier despite that

recommendation and his repeated requests to be moved. Or they could be based on

Zamichieli’s claims in his Amended Complaint and his deposition testimony that when

he was finally being moved to the lower tier, he was rushed by prison officials, without

their help, both up the stairs to get his things and then back down the stairs with his

things, despite those officials’ knowledge that Zamichieli should not have been taking the

stairs in the first place, causing his injuries. See JA 93 ¶ 71 (“I fell down the steps while

moving my property and bedding etc to a lower tier cell . . . . All defendants was

deliberate indifferent . . . by housing me on upper tier and requiring me to move my own

property and required me to repeated use staircase to move which required for me to go

back up staircase against my medical restrictions. Mr. Spiker ordered for me to go back

upstairs, I followed his direct order and was rushed by him and other officers while

moving, it caused me to panic and caused a seizure attack which I’m on Kepra for,

caused me to fall down metal staircase . . . .); JA 401 at 101:2–402 at 105:7 (deposition

testimony describing the move, including that he asked Counselor Spiker and Block

Officer Price for help and they hurried him, and “I told Spiker that I was dizzy and then I

don’t want to risk going up the steps again, because I don’t know, I could have a seizure.

I didn’t want to risk it, could you have somebody move my property. He ordered me to

go and move my property anyway, which I did, I followed his ordered and moved my

property.”). Which of these theories to proceed on is best left to trial counsel. See

generally Montgomery v. Pinchak, 294 F.3d 492, 502 (3d Cir. 2002) (“[A] § 1983 civil



                                              12
rights case alleging deliberate indifference to a prisoner's serious medical needs can raise

sufficiently complex legal issues to require appointment of counsel.”).

   II.      Zamichieli’s First Amendment Retaliation Claims

         Zamichieli also claims that after he filed grievances against prison medical staff,

two of them retaliated by bringing misconduct charges against him, and prison officials

further retaliated by transferring him from SCI Greene to SCI Huntingdon. The District

Court entered summary judgment against Zamichieli on those claims, holding that “given

the quantum of evidence of Plaintiff’s misconduct, there is no genuine issue of material

fact that the disciplinary action taken was reasonably related to legitimate penological

interests,” JA 47, and that Zamichieli failed to adduce sufficient evidence of retaliation

underlying the transfer. We affirm those conclusions.

         Both claims stem from interactions Zamichieli had with two female members of

the medical staff at SCI Greene. Shortly after his fall, PA Austin brought a misconduct

charge against Zamichieli, because he purportedly exposed himself to her. Zamichieli

first responded by lodging a Prison Rape Elimination Act complaint claiming that Austin

sexually assaulted him. He withdrew that complaint, but filed a broader grievance soon

after, alleging not only that she sexually assaulted him, but also that she delayed his

treatment in retaliation for his filing the grievance related to his fall and seizure. He

reiterated his retaliation claim when contesting the misconduct charge. One month later,

Certified Registered Nurse Practitioner (“CRNP”) Lori Ridings filed a misconduct charge

against Zamichieli for exposing himself to her and engaging in inappropriate sexual



                                               13
behavior in front of her. Zamichieli then filed a grievance alleging that CRNP Ridings

brought the charge against him in retaliation for his grievances against Austin.

       Hearing Examiner D. Benner found Zamichieli guilty of both sets of misconduct

charges based on a preponderance of the evidence in each case. Zamichieli appealed both

decisions to the prison’s Program Review Committee, which denied both appeals, finding

in each that “no violation of DOC policy or procedure(s) occurred” and “the evidence

presented supports the findings of the Hearing Examiner.” JA 326, 342. Zamichieli filed

a second-level appeal of at least the misconduct ruling based on CRNP Ridings’

allegations, which was similarly denied.6

       A prisoner’s First Amendment retaliation claim fails if prison officials prove “that

they would have made the same decision absent the protected conduct for reasons

reasonably related to a legitimate penological interest.” Rauser v. Horn, 241 F.3d 330,

334 (3d Cir. 2001). On summary judgment, “we evaluate . . . ‘the quantum of evidence’

of the misconduct to determine whether the prison officials’ decision to discipline an

inmate for his violations of prison policy was within the broad discretion we must afford

them[,]” or whether “a reasonable fact finder could conclude that the misconduct was

issued in retaliation for [the protected conduct], and not in furtherance of legitimate

penological goals.” Watson v. Rozum, 834 F.3d 417, 426 (3d Cir. 2016).




6
 It is unclear from the record whether Zamichieli filed a second-level appeal of the
misconduct ruling based on PA Austin’s allegations.

                                             14
       No reasonable factfinder could conclude, on the evidence in this case, that either

the misconduct rulings or Zamichieli’s transfer were the result of anything other than

Zamichieli’s misconduct. Zamichieli was found guilty of the disciplinary charges brought

by CRNP Ridings based not only on her testimony, but also video evidence. And while it

seems Zamichieli was found guilty of the disciplinary charges filed by PA Austin based

solely on the Hearing Examiner crediting Austin’s written report over Zamichieli’s, there

is significant record evidence supporting that credibility determination. Zamichieli has

three pending cases in the United States District Court for the Middle District of

Pennsylvania in which, like his claims against PA Austin, he alleges officials at various

PA DOC facilities sexually assaulted him. See Appellant’s Br. at 3 (listing Zamichieli v.

DelBalso, 3:17-cv-01898-MEM-DB; Zamichieli v. Ficks, 3:18-cv-00850-MEM-DB; and

Zamichieli v. Merritts, 3:20-cv-00180-MEM-DB). Further, in his statement disputing PA

Austin’s allegation that he exposed himself to her, Zamichieli stated “I do take full

responsibility for past actions in regards of prior misconducts in this nature at other

facility prior to transfer here at SCI Greene, and I apologize!” JA 137. And both PA

DOC’s Permanent Transfer Petition for Zamichieli’s spring 2017 transfer from SCI

Greene to SCI Huntingdon and an affidavit from appellee Superintendent’s Assistant

Tracy Shawley state that Zamichieli was transferred from Greene to Huntingdon to

separate him from education staff member Dr. Kelly due to “inappropriate and unpleasant

request slips,” ECF Nos. 104-4, -5 (Nov. 5, 2018), which echoes the inappropriate

writings Zamichieli admitted to showing PA Austin, JA 393 at 72:24–394 at 75:3.



                                             15
       As no reasonable jury could conclude that either of the challenged disciplinary

charges sustained against Zamichieli or his transfer from SCI Greene to SCI Huntingdon

were made in retaliation for his filing grievances rather than for a legitimate penological

purpose, those claims do not survive summary judgment.

                                              * * *

       For the foregoing reasons, we will affirm the District Court’s entry of summary

judgment on Zamichieli’s retaliation claims, affirm in part and reverse in part the District

Court’s entry of summary judgment on Zamichieli’s Americans with Disabilities Act, the

Rehabilitation Act, and Section 1983 Eighth Amendment claims, and remand the cause to

the District Court to reinstate proceedings not inconsistent with this opinion.




                                             16
Zamichieli v. Pennsylvania Department of Corrections, No. 19-3305
PHIPPS, Circuit Judge, dissenting in part

       I join the Majority Opinion except for its ruling on inmate Lamont Zamichieli’s

claim related to his fall from an upper-tier cell. By permitting that claim to proceed to

trial against fourteen individual-capacity defendants, the Majority Opinion embraces and

endorses Zamichieli’s sue-the-whole-prison approach to litigation. That is wrong for

several reasons: it improperly collectivizes individual-capacity liability; it indulges in a

host of broad, unwarranted inferences; it flips the burden of proof; and it conflicts with a

decision of one of our sister circuits on very similar facts. See Est. of Miller v. Marberry,

847 F.3d 425, 428 (7th Cir. 2017). I would affirm the District Court’s entry of summary

judgment against Zamichieli on all counts, and I respectfully dissent in part.

       To prevail on his Eighth Amendment claim, Zamichieli must show that the

defendants acted with deliberate indifference. That is an exacting standard. It requires

more than negligence or even gross negligence; it requires criminal recklessness. See

Farmer v. Brennan, 511 U.S. 825, 839–40 (1994). To meet this standard, an official

must know that an inmate faces a substantial risk of serious harm and must disregard that

risk by failing to take reasonable measures to abate it. See Parkell v. Danberg, 833 F.3d

313, 335 (3d Cir. 2016) (quoting Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 229

(3d Cir. 2015)).

       On this record, Zamichieli fails to establish a triable issue with respect to

deliberate indifference. It is undisputed that Zamichieli never completed the required

form to request a cell reassignment but that once he had a seizure, he was reassigned



                                              1
from an upper-tier cell to a lower-tier cell within about 24 hours. Such a reassignment

was unquestionably a reasonable response to his condition. While removing his

belongings from the upper-tier cell as part of the cell reassignment, Zamichieli fell,

possibly due to a second seizure. The record evidence, however, does not permit a

finding that any individual-capacity defendant acted with deliberate indifference in not

reassigning Zamichieli to a lower-tier cell before his first seizure.

       I.     A REASONABLE JURY COULD NOT FIND THAT ANY DEFENDANT
              HAD A SUBJECTIVE AWARENESS OF THE RISK OF HARM POSED BY
              ZAMICHIELI’S CELL ASSIGNMENT.

       The Majority Opinion concludes that the record evidence would allow a

reasonable jury to find that all fourteen individual-capacity defendants knew that

Zamichieli faced a substantial risk of serious harm before his first seizure. The lynchpin

evidence for the Majority Opinion is the physician’s order for Zamichieli to have a

ground-level cell. Two facts greatly diminish the probative value of that order.

       First, the mere existence of the order does not mean that each of the fourteen

individual-capacity defendants had knowledge of the order’s contents. At most, the

record evidence could support a finding that one – and only one – of the defendants,

Natalie Austin, a Physician Assistant, read the order before Zamichieli fell. Short of

supplementing the record with abject conjecture, nothing supports the conclusion that any

other defendant had knowledge of the order’s contents.

       Second, the physician’s order is conclusory and does not state why Zamichieli

needed a lower-tier cell. Any number of reasons unrelated to a serious risk of substantial

harm could support such a conclusion. The physician could have checked the box (and it


                                              2
is only a box on the form) for a lower-tier cell to account for mobility or accessibility

concerns – not for a serious risk of substantial harm. Also, the form’s omission of an

explanation is legally significant because an explanation that the form lacks cannot be

imputed to the one individual-capacity defendant who read the form, much less to the

other defendants who did not and had no obligation to do so. Thus, the physician’s order

does not provide a sufficient basis to overcome summary judgment.

       Nor does the remaining record evidence of the individual-capacity defendants’

knowledge create a triable issue. The Majority Opinion vastly overvalues Zamichieli’s

oral and written requests for a lower-tier cell based on his seizure disorder. There is no

evidence that Zamichieli made those requests to all fourteen individual-capacity

defendants. Construed most liberally, the evidence could allow a finding that Zamichieli

made requests of seven of them: William Nicholson, Tina Staley, Natalie Austin, Block

Counselor Spiker, Corrections Officers Liptak and Price, and Tracey Shawley. But

prison officials are not required to believe everything that inmates tell them. To the

contrary, the caselaw legitimizes a healthy amount of skepticism with respect to

information received from prisoners. See Marberry, 847 F.3d at 428 (“Prisoners can be

manipulative, using deceit to obtain advantages; guards are accordingly entitled to be

skeptical.”).1 Thus, none of the seven individual-capacity defendants with whom


1
  See also Hudson v. Palmer, 468 U.S. 517, 526 (1984) (“Prisons, by definition, are
places of involuntary confinement of persons who have a demonstrated proclivity for
antisocial criminal, and often violent, conduct. Inmates have necessarily shown a lapse in
ability to control and conform their behavior to the legitimate standards of society by the
normal impulses of self-restraint; they have shown an inability to regulate their conduct
in a way that reflects either a respect for law or an appreciation of the rights of others.”).

                                              3
Zamichieli communicated were obligated to believe his story without additional

corroborating evidence.

       That leaves only one individual-capacity defendant, Natalie Austin, who had read

the physician’s order and was told by Zamichieli about his seizure disorder before his

first seizure. Critically, the knowledge of the risk of harm is evaluated subjectively –

based on the awareness that each defendant had. See Farmer, 511 U.S. at 837. Under

that standard, a reasonable jury could not find that any defendant other than Austin knew

that Zamichieli faced a substantial risk of serious harm from his upper-tier cell

assignment, and summary judgment was properly entered for those defendants.

       Instead of accounting for those shortcomings in the record evidence, the Majority

Opinion imputes knowledge of the physician’s order and Zamichieli’s statements to all

fourteen individual-capacity defendants, and then holds them responsible for not instantly

believing Zamichieli’s story. But collectivizing liability is not how summary judgment

works – especially under the subjective deliberative-indifference standard that examines

the mental state of each individual defendant.

       II.    THE RECORD EVIDENCE DOES NOT CREATE A TRIABLE ISSUE ON
              WHETHER ANY INDIVIDUAL-CAPACITY DEFENDANT
              DISREGARDED A SUBSTANTIAL RISK OF SERIOUS HARM TO
              ZAMICHIELI.

       The deliberate-indifference standard also requires proof that a defendant

disregarded a substantial risk by failing to take reasonable measures to abate it. The

Majority Opinion offers little factual support or legal analysis for its conclusion that all

defendants must go to trial on this issue. Instead, the Majority Opinion relies on a string



                                              4
of suppositions: if one or more individual-capacity defendants knew that Zamichieli

should have been housed on the lower tier, and if any individual-capacity defendant could

have reassigned Zamichieli, then a reasonable jury could infer that the failure to transfer

Zamichieli was deliberate.

       For the first link in that chain of inferences, the evidence would allow a reasonable

jury to conclude that only one of the defendants, Austin, had the requisite knowledge

before Zamichieli’s seizure. But Austin was not employed by the prison. Instead, she,

along with at least two other defendants – Lori Ridings and Mike Hice – was employed

by the prison’s outside medical contractor. And as an employee of an outside contractor,

it is undisputed that Austin did not have authority over inmate cell assignments. See

Marberry, 847 F.3d at 428 (“Prisons respond to the risk of manipulative conduct by

exploiting the division of labor – for example, by allocating bunk-assignment duties to

guards who have computer terminals that enable them to check prisoners’ assertions.”).

Thus, even if a jury found that Austin had the requisite knowledge, she could not be

liable for failing to reassign his cell because she lacked that authority.

       Even without the ability to reassign Zamichieli’s cell, Austin offered to help him.

She explained that, to obtain a lower-tier cell, he needed to complete an accommodation

form, and she offered to help him complete it. In light of the scope of her authority, that

is a reasonable response, making it legally impossible for her to be deliberately

indifferent. See Farmer, 511 U.S. at 844–45 (explaining that a reasonable response to a

known risk absolves prison officials of liability under the Eighth Amendment). While




                                               5
Austin’s actions were not enough to deter Zamichieli from suing her, they are more than

sufficient to prevent a federal court from permitting his claims against her to go to trial.

       III.   THE MAJORITY OPINION CONFLICTS WITH ONE OF OUR SISTER
              CIRCUITS, AND IT IMPROPERLY SHIFTS THE BURDEN OF PROOF.

       On very similar facts, the Seventh Circuit reached the opposite conclusion. In that

case, Estate of Miller v. Marberry, 847 F.3d 425 (7th Cir. 2017), an inmate had a doctor’s

order in his file that he be assigned to a lower bunk but was assigned to an upper bunk.

See id. at 426; see also id. at 429 (Posner, J., dissenting). The inmate told prison guards

that he had a brain tumor and needed a lower bunk. See id. at 426. But he was not

reassigned, and he fell from the bunk and broke his back. See id. at 426–27. The

Seventh Circuit rejected the inmate’s claim because he did not sue “the people

responsible for bunk assignments.” Id. at 427. The Seventh Circuit also explained that

prison guards were not obligated to believe an inmate’s reports of his own health,

especially when the inmate did not follow the proper process for requesting a bunk

reassignment. See id. That is a lot like this case, except unlike the Majority Opinion

here, the Seventh Circuit examined the responsibilities of each defendant along with each

defendant’s knowledge of the inmate’s condition, and it also accounted for the inmate’s

failure to follow the proper process for seeking a bunk reassignment.

       By avoiding those issues, the Majority Opinion has improperly shifted the burden

of proof. According to the Majority Opinion, once an injured inmate comes forth with

evidence that an unspecified worker at the prison – not necessarily even a prison

employee – likely knew of an inmate’s risk of harm, then all defendants must prove that



                                              6
they lacked such knowledge and that they took reasonable measures to abate the risk.

Although it may be challenging for pro se inmates to litigate conditions-of-confinement

claims, Eighth Amendment jurisprudence does not recognize res ipsa loquitur or some

other form of burden-shifting. But here, the Majority Opinion does exactly that: it places

the burden on individual-capacity defendants to disprove their deliberate indifference.

That is legally incorrect.

                                           ***

       For these reasons, I respectfully dissent in part and would affirm the judgment of

the District Court.




                                            7